Exhibit 10.90

FIRST AMENDMENT TO THE 2001 RESTATEMENT OF

THE HARRAH’S ENTERTAINMENT, INC. SAVINGS AND RETIREMENT PLAN

WHEREAS, Harrah’s Entertainment, Inc., a Delaware corporation (the “Company”),
has established and maintains the 2001 Restatement of the Harrah’s
Entertainment, Inc. Savings and Retirement Plan (the “Plan ”) for the benefit of
its eligible employees and the eligible employees of certain participating
companies; and

WHEREAS, amendment of the Plan is desirable to obtain a favorable determination
letter from the Internal Revenue Service regarding the tax-qualified status of
the Plan and to make certain other administrative changes that do not involve an
increase in cost of Plan benefits; and

WHEREAS, Section 14.2 of the Plan peffi1its both the General Counsel of the
Company and the Vice President, Human Resources of the Company individually to
adopt amendments to the Plan that are necessary to bring the Plan into
confoffi1ity with legal requirements or that will improve Plan administration
without increasing in cost of Plan benefits.

NOW, THEREFORE, BE IT RESOLVED that, pursuant to the power and authority
reserved by Section 14.2 of the Plan to the Company’s General Counselor the Vice
President, Human Resources, the Plan is hereby amended as follows, effective
January 1, 1997, except as provided herein:

1.  By substituting for Section 1.10 of the Plan as follows

“Break in Service” of an Employee or former Employee means a Plan Year during
which he did not have more than 500 Hours of Service.”

2.  By substituting for Section 2.1 (c) of the Plan as follows:

“Any Employee whose participation under Section 2.1(a) and/or 2.1(b) terminates
may again begin participating as soon as practicable following his first
subsequent Hour of Service as an Eligible Employee.”

3.  By adding as the penultimate paragraph of Section 3.5(a) of the Plan as
follows:

“The election of the Current Year Testing Method is effective as of January 1,
1997, notwithstanding contrary language in Item 23 of the prior Plan amendment
dated as of January 1, 1998.”

4.  By adding as the second sentence to subsection 3.5(b) (iii) of the Plan as
follows:

“In the event that the Plan ever uses the Prior Year Testing Method, any
Qualified Nonelective Contribution shall be contributed by the end of the
relevant testing year.”

5.  By adding to the end of subsection 3.5(b) (IV) of the Plan the following:

“To the extent that any excess contribution that is distributed pursuant to this
subsection, any Matching Contribution relating 1:0 such excess contribution will
be forfeited.”



--------------------------------------------------------------------------------

6.  By adding as the penultimate paragraph of the Section 3.6(a) of the Plan as
follows:

“The election of the Current Year Testing Method is effective as of January 1,
1997, notwithstanding contrary language in Item 23 of the prior Plan amendment
dated as of January 1, 1998.”

7.  By adding as the second sentence to subsection 3.6(b) (IV) of the Plan as
follows:

“In the event that the Plan ever uses the prior Year Testing Method, any
Qualified Matching Contribution shall be contributed by the end of the relevant
testing year.”

8.  By substituting for the first sentence of Section 3.7(b) of the Plan the
following:

“If the requirements of subsection (a) are not satisfied, the amount of such
excess will first be an excess aggregate contribution and next an excess
contribution and the corresponding contribution will be reduced and distributed
to Highly Compensated Employees in the manner described in the applicable
provisions of Sections 3.5 and 3.6.”

9.  By substituting for Section 7.2(d) of the Plan the following:

“(d) If the Participant is subsequently reemployed before he has a Forfeiture
Break in Service, the Participant’s vested portion of these Accounts at any time
shall equal P [AB+(R x D)] -(R x D). For purposes of applying the formula: P is
the vested percentage of the relevant time; AB is the combined balance of the
Matching and Prior Plan Accounts at the relevant time; D is the amount of any
distribution made to the Participant from the Matching and Prior Plan Accounts;
and R is the ratio of the balance of such Accounts at the relevant time to the
balance of such Accounts after any such distribution.”

10.  Effective January, 2002, by substituting for Section 7.4 of the Plan the
following:

“Use of Forfeitures. Forfeitures shall first be used to the extent necessary to
restore the Matching and Prior Plan Accounts of rehired Participants (as
provided in Section 7.3). Any remaining Forfeitures may be included in, reduce
and be considered part of the Company’s Matching Contribution for the Plan Year
and/or part of any other Company special contribution necessary to make any type
of corrections described in Section 13.11 and to pay administrative expenses.”

11.  By substituting the word “Company” for the word “Employer” in
Section 7.5(e) of the Plan.

12.  By adding to the end of Section 8.3(a) of the Plan the following:

“Notwithstanding anything in the Plan to the contrary, no Participant may make a
withdrawal from his 401(k) and Qualified Account until he attains age 59-1/2 or
he has a financial hardship (as provided in Section 8.6).”

13.  By substituting for Section .2(b) of the Plan the following:

“(d) in cash installments paid over the lesser of (I) a period not to exceed 15
years or (II) the Participant’s life expectancy as determined in accordance with
Code Section 401 (a) (9) and the regulations thereunder.”

 

2



--------------------------------------------------------------------------------

14.  By substituting for the second and third sentences of Section 13.11 of the
Plan the following:

“Such corrective actions may include debiting or crediting a Participant’s or
Beneficiary’s Accounts or allocating Forfeitures and/or special contributions
made by the Employers to the Plan for purposes of correcting any failure to make
contributions on a timely basis or properly allocate contributions, forfeitures,
or income, expenses, gains and losses. The Administrator, acting in its sole
discretion, shall determine (a) to what extent corrections of any type will be
funded with Forfeitures, special contributions or a combination of both, (b) the
amount of any such special contributions, including any approximate amounts,
required to be made by the Employers, and ( c ) how to allocate the cost of such
corrections among Employers.”

IN WITNESS WHEREOF, the Company has caused this First Amendment to the Plan to
be executed by its duly authorized officer on this 22 day of July, 2002.

 

  HARRAH’S ENTERTAINMENT, INC.   By /s/ Elaine Lo   Elaine Lo   Vice President,
Compensation & Benefits

 

3